McAdam, C. J.
The delivery of the watch to the wrong person constituted a conversion of it, and made the defendant liable to the plaintiff for the value. Edw. Bailm. §§ 72, 99, 162. Upon the question of value, the expert Welsh testified that he would duplicate the watch for $60, and that the plaintiff ought to get $50 to make his loss good. The expert Benedict testified that he sold the watch to John Muller, October 9, 1876, for $76; and, upon cross-examination, testified that the watch, at the time of the loss, was worth $26, having depreciated in value $50 since the time of the purchase. Expert evidence es, at most, the mere opinion of witnesses versed in the technics of a particular art, science, or mechanism. It is admitted because knowledge on the subject is not common to all, but comes from the personal observation and experience of those, only, who have given the particular subject special attention. The value of the different opinions, and the weight to be attached to each, is for the jury, (Case v. Pexew, 10 N. Y. St. Rep. 811;) yet the value of an article or a service, if in dispute, is not to be determined exclusively *737upon the expert evidence; for the jury are still called upon to exercise their own judgment in respect thereto, upon all the facts in the case, considered in the light of their own experience. Reeves v. Hyde, 14 N. Y. St. Rep. 689. The jury heard the expert evidence, weighed it, and, in the exercise of their best judgment and experience, fixed the value of the lost watch at $55. They had before them the fact that the watch originally cost $76, with proof of its age and condition; likewise the character of its use from the time of purchase, and, from these circumstances, aided by the expert evidence and their own experience, they arrived at a conclusion as to value that the evidence in its entirety authorized. We cannot say that it was either arbitrary, unjust, or at variance with truth. The fact that the plaintiff’s experts differed as to value makes no difference in the result. It is but natural for men to differ in opinion, and it is not unusual for experts to disagree. Indeed, as a rule, they do. We have failed to discover any substantial reason for impugning the verdict, and the judgment entered upon it must be affirmed, with costs.
Browne and Ehrlich, JJ., concur